Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
The Information Disclosure Statements (IDS) filed 3 January 2020 have been entered. Applicant’s amendments of the specification filed 13 August 2019 and 3 January 2020 have been entered. Applicant’s amendment of the claims filed 1 July 2022 has been entered. 

Election/Restriction
Applicant’s election, with traverse, of Group V, claims 47-59, and the species of: A-c) wherein the polypeptide or the wt-myomerger polypeptide is SEQ ID NO: 34; B-c) wherein the nucleic acid sequence encoding the polypeptide is, or has at least an 80% identity to, SEQ ID NO: 41; C-a) wherein the second cell is a non-muscle cell or a myoblast; and D-a) wherein the contacting occurs in vitro or ex vivo, in the reply filed on 1 July 2022 is acknowledged.
The traversal is on the ground that a lack of unity has not been established for Groups I-V, and that the Restriction Requirement has not provided sufficient evidence to establish lack of novelty or lack of inventive step. Applicant argues that WO 2007/128984 relates to cancer markers, and none of Applicant’s claimed processes are mentioned in WO 2007/128984. Applicant further argues that there is no serious burden in searching the groups together, given especially the related nature of the claims. As for the species election requirements, Application argues that the Restriction Requirement has provided no reasons, analysis, or evidence to substantiate or establish lack of novelty or lack of inventive step for any of the species election requirements, also, there is no serious burden in searching the species together.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
As set forth in the Requirement for Restriction Election, the inventions listed as Groups I-V do not relate to a single general inventive concept because they lack the same or corresponding special technical feature. The technical feature of claim 1, Group I, is drawn to a polypeptide comprising a myomerger polypeptide, and depending claim 6 further recites wherein the polypeptide of claim 1 is selected from the group consisting of SEQ ID NOs: 32-38. Crockard et al. (WO 2007/128984 A2, Int’l. Pub. Date: Nov. 15, 2007) teaches a polypeptide (e.g., SEQ ID NO: 17) (see claims), which is identical to SEQ ID NO: 34 of the instant application (sequence alignment provided previously). WO 2007/128984 teaches the polypeptide recited in claim 1, therefore, the technical feature of Group I lacks novelty or inventive step and does not make a contribution over the prior art. Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. With respect to Applicant’s argument that the presently claimed processes are not mentioned in WO 2007/128984, however, the disclosure of WO 2007/128984 anticipates instant claim 1, thus, the technical feature of Group I lacks novelty or inventive step. With respect Applicant’s argument that there is no serious burden in searching all groups together, a search and examination of all these groups in one patent application would result in an undue burden, since the searches for the different inventions are not co-extensive and the subject matter is divergent. As for the species election requirements, the species in each group are independent or distinct, and there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search; and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Should Applicant traverse on the ground that the species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The requirement is still deemed proper and is therefore made FINAL. Claims 1-59 are pending. Claims 1-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 47-59 are under examination to the extent they read on the elected species. Claims 47-49, 52, 54 and 56-59 read on the elected species, and claims 50, 51, 53 and 55 are withdrawn as being drawn to non-elected species. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings (FIGs. 1B, 1D, 1G, 2A, 3H, and 4A) are objected to under 37 CFR 1.83(a) because they fail to show details as described in the specification. In FIGs. 1B, 1D, 1G, 2A, 3H, and 4A, portions of the drawings are faded and blurry, and the text is unreadable or of insufficient clarity. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 47 is objected to because of the following informalities:
Claim 47 depends from a withdrawn claim (i.e., claim 20).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 59 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites “The method of claim 47, wherein the delivery further comprises one or more of the contacting steps.” Claim 47 recites only one step, “contacting a first cell with a second cell, which fuse to form a third cell”. It is unclear how to repeat the contacting step after the first cell has contacted with the second cell to form a third cell. The metes and bounds of the claim are unclear.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 47-49, 52, 54 and 56-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 47 recites:
 “A method for delivering a gene of interest comprising
- contacting a first cell with a second cell, which fuse to form a third cell;
wherein
- the first cell is a modified cell of claim 20 comprising a first myomerger polypeptide, a first myomaker polypeptide, and a gene of interest;
- the second cell comprises a second myomaker polypeptide and optionally comprises a second myomerger polypeptide; and
- the third cell is a multinucleated cell and the gene of interest is delivered to the third cell upon fusion of the first cell with the second cell.”

The claims are broad and encompass the use of a genus of myomaker polypeptides and nucleic acids encoding thereof, and a genus of myomerger polypeptides and nucleic acids encoding thereof, however, the specification fails provide adequate written description and evidence of possession of these molecules.
Regarding the myomaker polypeptides and nucleic acids encoding thereof, the specification describes that myomaker polypeptides are disclosed in WO 2014/210448 and in the instant specification. WO 2014/210448 describes that Transmembrane protein 8c (Tmem8c), designated here as Myomaker, is a poorly characterized protein of 221 residues that is highly conserved across vertebrates. The gene is located on human chromosome 9q34.2. It contains 6 putative helical regions of roughly 20 amino acids distributed evenly throughout the protein. The DNA and protein sequences for are provided as SEQ ID NO: 1 and 2, respectively (the human protein), and as SEQ ID NO: 3 and 4, respectively (the mouse protein) (p. 11, lines 9-13 in WO 2014/210448). The instant specification describes wide-type myomaker (wt-myomaker) proteins from human, dog, pig, mouse, opossum, and zebrafish, which amino acid sequences are set forth in SEQ ID NOs: 50-55, respectively, and the nucleic acid sequences are set forth in SEQ ID NOs: 56-61, respectively (p. 34-37, Table 2A and 2B of instant specification). However, except for the wt-myomaker proteins and nucleic acids encoding thereof, the specification does not provide the genus of myomaker polypeptides encompassed by the claims. The specification defines that “The term "myomaker polypeptide" encompasses "wt-myomaker polypeptides" (i.e., myomaker polypeptides found in nature without any purposely human-made modification) and "mutant myomaker polypeptides" (e.g., with one or more modifications made to a wt-myomaker polypeptide).” [0053] The specification describes that the myomaker polypeptides include those having one or more of amino acid insertion, deletion, substitution, or combination thereof, or having a polypeptide sequence at least about 70% identity to a wt-myomaker polypeptide (e.g., any of SEQ ID NOs: 50-55) [0054-0056]. The specification, however, does not teach the structural characteristics of these mutant myomaker polypeptides. There is no sufficient teaching regarding the correlation of structure to function. Further, WO 2014/210448 teaches that Tmem8b is a close relative to Tmem8c and it shares homology with myomaker/Tmem8c in three hydrophobic domains; however, Tmem8b is not muscle-specific and its forced expression in C2C12 cells did not promote fusion (p. 54, lines 1-13). It is unpredictable how mutations in a myomaker polypeptide would affect the function of the protein. Without sufficient teachings from the specification, the skilled artisan cannot envision the detailed structures of the encompassed genus of myomaker polypeptides and nucleic acids encoding thereof.
Regarding the myomerger polypeptides and nucleic acids encoding thereof, the specification also fails to describe the genus of myomerger polypeptides encompassed by the claims. What Applicant has disclosed in the specification is the identification of Gm7325 that exhibits fusogenic activity, the protein is therefore named “myomerger” [0144]. The specification describes wild-type myomerger polypeptides from mouse (long), mouse (short), human, cat, rabbit, dog, and elephant, which amino acid sequences are set forth in SEQ ID NOs: 32-38, respectively, and the nucleic acid sequences are set forth in SEQ ID NOs: 39-45, respectively, (p. 14-16, Table 1A and 1B). However, except for the wt-myomerger proteins and nucleic acids encoding thereof, the specification does not provide adequate description for the genus of myomerger polypeptides encompassed by the claims. The specification defines that “the myomerger polypeptide can be defined as a polypeptide that (a) induces fusogenicity (e.g., by inducing the fusion of myomaker-expressing fibroblasts), (b) can confer fusogenic activity to normally non-fusogenic cells, (c) is expressed during developmental myogenesis, (d) is expressed during regenerative myogenesis, (e) is expressed only during developmental myogenesis, (f) is expressed only during regenerative myogenesis, or (g) combinations thereof. The term "myomerger polypeptide" encompasses "wt-myomerger polypeptides" (i.e., myomerger polypeptides found in nature without any purposely human-made modification) and "mutant myomerger polypeptides" (e.g., with one or more modifications made to a wt-myomerger polypeptide).” [0026] The specification describes that the myomerger polypeptides include those having one or more of amino acid insertion, deletion, substitution, or combination thereof, or having a polypeptide sequence at least about 70% identity to a wt-myomerger polypeptide (e.g., any of SEQ ID NOs: 32-38) [0029-0030]. The specification, however, does not teach the structural characteristics of these mutant myomerger polypeptides. There is no sufficient teaching regarding the correlation of structure to function. The skilled artisan cannot envision the detailed structures of the encompassed genus of myomerger polypeptides and nucleic acids encoding thereof.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making of the claimed product, or any combination thereof. In this case, there is no sufficient teachings regarding the structural characteristics of the genus of molecules, nor the correlation of structure to function. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed structures of the encompassed genus of molecules, and therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that is part of the invention and reference to a method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. 
Therefore, for the myomaker polypeptides, only the wild-type myomaker proteins, and the myomaker polypeptides set forth in the amino acid sequences of SEQ ID NOs: 50-55, and the nucleic acids encoding thereof, are adequately described; and for the myomerger polypeptides, only the wild-type myomerger proteins, and the myomerger polypeptides set forth in the amino acid sequences of SEQ ID NOs: 32-38, and the nucleic acids encoding thereof, are adequately described. The specification does not adequately describe the genus of myomaker polypeptides and the genus of myomerger polypeptides, as claimed.     

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 47-49, 52, 54 and 56-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (WO 2014/210448 A1, Int’l. Pub Date: 31 December 2014).
Olson teaches a method of delivering a gene of interest to a muscle cell comprising: (a) providing a non-muscle cell expressing an exogenous myomaker protein, wherein said non-muscle cell further comprises a gene of interest (a first cell, which is a modified cell); and (b) contacting said non-muscle cell with a muscle cell (a second cell), wherein said non-muscle cell expressing myomaker protein will fuse with said muscle cell and deliver said gene of interest to said muscle cell (bridging paragraph between p. 2-3). Olson teaches that the non-muscle cell may be a human cell, and/or may be a fibroblast, bone marrow cell, or blood cell; and the muscle cell may be a myoblast; and said contacting in step (b) may be performed in vitro or in vivo (ibid.). Olson teaches that the muscle cell may exhibit a pathologic phenotype involving underexpression or absence of a normal gene product, or the expression of a defective gene product, and said gene of interest correct said genotype (p. 3, lines 5-14). Olson teaches that the non-muscle cell may be delivered to an affected muscle tissue comprising said muscle cell in a subject, such as by intramuscular injection, and the delivery may be repeated at least once (ibid.). Olson teaches that the non-muscle cell may also be contacting said muscle cell ex vivo and subsequently implanted in to a subject (ibid.). Olson teaches that Transmembrane protein 8c (Tmem8c), designated here as “Myomaker”, is a protein of 221 residues that is highly conserved across vertebrates, and the DNA and protein sequences are provided as SEQ ID NOs: 1 and 2, respectively (p. 11, lines 9-13). Olson showed that myomaker was present on the surface of myoblasts (p. 54, lines 14-30), therefore, the myoblast/second cell also comprises a myomaker polypeptide.
Regarding the myomerger polypeptide, the non-muscle cell/fibroblast and the muscle cell/myoblast necessarily comprise a myomerger polypeptide. The specification defines that “the myomerger polypeptide can be defined as a polypeptide that (a) induces fusogenicity (e.g., by inducing the fusion of myomaker-expressing fibroblasts), (b) can confer fusogenic activity to normally non-fusogenic cells, (c) is expressed during developmental myogenesis, (d) is expressed during regenerative myogenesis, (e) is expressed only during developmental myogenesis, (f) is expressed only during regenerative myogenesis, or (g) combinations thereof.” (para. [0026] of instant specification). Olson showed that 10T1/2 fibroblasts expressing myomaker protein can induce fusogenicity (p. 55, lines 24-31); thus, the cells contains proteins that meet the criteria (a) and/or (b) of the definition. Also, the 10T1/2 fibroblasts (embryo fibroblasts of origin) contain proteins that are expressed during developmental or regenerative myogenesis, which meet the criteria (c) and/or (d) of the definition. Therefore, the fibroblasts meet the limitation as “comprising a first myomerger polypeptide”. As for the myoblasts, the instant specification showed that Gm7325 (a myomerger polypeptide) is expressed in myoblasts (e.g., C2C12 cells) (para. [00150] of instant specification). Therefore, the muscle cell/myoblast comprises a second myomerger polypeptide.
Olson expressly and inherently teaches each and every limitation of the instant claims, and therefore, anticipates the claimed invention.

Conclusion
NO CLAIM IS ALLOWED.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        September 29, 2022